B2300B (Form2300B)(12/15)



                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF ALABAMA



In Re: Darrin Williams                                                  Case No. 18-02672-HAC-13
       Zandra Valandra Williams

                              Debtors


                                   ORDER CONFIRMING PLAN

    This matter is before the Court for confirmation of the Debtors' Chapter 13 plan of reorganization.
This Court has jurisdiction to hear this matter pursuant to 28 U.S.C. §1334(b) and §157(a) and (b)(2)
(A) and (L). Venue is appropriate as contemplated by 28 U.S.C. §1408. Appropriate notice was
given.

     Based on the contents of the plan, this Court's file, the Debtors' compliance with 11 U.S.C. §521(a)
(1), and that the plan meets the requirements of 11 U.S.C. §1325,

   IT IS ORDERED that the Debtors' plan filed October 31, 2018, together with any summary of
amendments filed, is CONFIRMED.

    The term of the Debtors' plan is 60 months with the first plan payment due 30 days from the date
the petition is filed. The Debtors' plan as confirmed requires payments to the Trustee in the amount of
$519.00 per month for the remaining term of the plan with all allowed nonpriority, unsecured claims to
be paid 20.62%, or higher, PRO RATA.



Dated: March 01, 2019                                   /s/ HENRY A. CALLAWAY
                                                        HENRY A. CALLAWAY
                                                        CHIEF U.S. BANKRUPTCY JUDGE




ORDER PREPARED BY:
Chapter 13 Trustee's Office


Case 18-02672          Doc 67     Filed 03/01/19    Entered 03/01/19 10:43:38          Desc      Page 1
                                                   of 1
